NO. 07-01-0210-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 26, 2001



______________________________





IN THE INTEREST OF PATRICE OVETA BALLARD, 

ITAVIA CARZETTE BALLARD, MERCEDES MARIE LANDERS,

GORDAN BALLARD AND JOHN BALLARD



_________________________________



FROM THE 223
RD
 DISTRICT COURT OF GRAY COUNTY;



NO. 31,563; HONORABLE LEE WATERS, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

On May 15, 2001, a copy of a Notice of Appeal in cause No. 31,563 in the 223rd District Court of Gray County, Texas (the trial court), was filed with the clerk of this court.  The document gives notice that appellant Connie Ballard desires to appeal from a judgment signed on April 23, 2001.  Following the granting of an extension of time by this court, appellant filed an Affidavit of Indigency with the appellate clerk on May 30, 2001.  Appellee Texas Department of Protective and Regulatory Services filed a contest to the affidavit of indigency.  

Pursuant to Texas Rule of Appellate Procedure 20.1(h)(4), this appeal is abated and remanded to the trial court.  The trial court is directed to set and conduct a hearing in accordance with Texas Rule of Appellate Procedure 20.1(i).   	

The trial court is directed to: (1) conduct any necessary hearings; (2) make and file appropriate findings of fact, conclusions of law, and cause them to be included in a Clerk’s Record on Remand; (3) enter orders granting appropriate relief; (4) cause the hearing proceedings to be transcribed and included in a reporter’s record; and (5) have a record of the proceedings made to the extent any of the proceedings, findings, conclusions or orders are not included in a Clerk’s Record on Remand or the reporter’s record.  In the absence of a request for extension of time from the trial court, the Clerk’s Record on Remand, reporter’s record of the hearing and proceedings pursuant to this order, and any additional proceeding records, including any orders, findings, conclusions and recommendations, are to be sent so as to be received by the clerk of this court not later than September 7, 2001. 	



Per Curiam

Do not publish.